Citation Nr: 0110043	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-09 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to October 
1995.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


REMAND

The veteran contends that service connection for sleep apnea 
and degenerative joint disease of the cervical spine, 
respectively, is warranted because the disorders, although 
first diagnosed after his discharge, originated during his 
active service. The rating decisions that the veteran now 
appeals denied his claims of entitlement to service 
connection for those disorders as not well grounded.  
Subsequently, in May 1999, the RO addressed the sleep apnea 
claim on the merits.

Direct service connection may be granted for the disability 
of a veteran when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred in or 
aggravated by active service.  Moreover, direct service 
connection may be granted for any disease diagnosed initially 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303 (2000).  

Service connection is also available where a veteran has been 
observed in service (or during an applicable post-service 
presumptive period) to have a disorder, the symptomatology 
associated with that disorder is manifested by postservice 
continuity, and competent evidence relates the present 
condition to that post-service symptomatology or an in-
service injury.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this respect, if a veteran 
manifests compensably disabling arthritis within a year 
postservice then that disease will be considered to have been 
incurred in service even absent evidence to that effect 
unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  38 C.F.R. §§ 3.307, 3.309 (2000). 

Lastly, secondary, rather than direct, service connection may 
be granted for a current disability that competent evidence 
shows is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2000).  
Also, when a nonservice-connected disorder is aggravated by a 
service-connected disability, the extent of the aggravation 
may be service-connected on a secondary basis.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was signed into law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA to the claimant with respect to 
notice and the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 (to be 
codified as amended at 38 U.S.C. § 5103A).  The new law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 7(a), 114 Stat. 2096, 2096-2100 (to 
be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Thus, it applies to the claims before the Board on this 
appeal.

Having found that the claim of entitlement to service 
connection for cervical degenerative joint disease was not 
well grounded, the RO must, under the new law, readjudicate 
this claim de novo on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as to both claims because 
the RO has not yet to consider whether any additional 
notification or development is required under the new law, it 
would be potentially prejudicial if the Board were to proceed 
to decide the merits of these claims at this time.  Id.  

Indeed, the Board finds that a new VA examination is in 
order.  In this respect, the Veterans Claims Assistance Act 
of 2000 requires VA to provide a medical examination or 
opinion if such is necessary to make a decision on a claim 
for compensation.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C.A. § 5103A).  A medical opinion from a 
physician, formulated after a review of the claims file, as 
to the etiology of the veteran's current sleep apnea and 
degenerative joint disease of the cervical spine, 
respectively, must be obtained on remand so that the 
adjudication of all claims is a fully informed one.  

Lastly, in October 1997, the veteran submitted a claim of 
entitlement to service connection for diabetes mellitus.  The 
RO denied this claim in a rating decision dated in February 
1998.  Notice was provided on February 24, 1998,.  On 
February 10, 1999, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim, declaring in the first 
sentence his disagreement with the February 1998 rating 
decision in its entirety.  No statement of the case 
addressing the claim concerning diabetes mellitus has, 
however, ever been furnished to the veteran.  Therefore, 
under Manlicon v. West, 12 Vet. App. 238 (1999), the claim 
must be remanded so that a statement of the case pertaining 
to the issue of entitlement to service connection for 
diabetes mellitus may be issued.  The veteran is hereby 
advised that the Board will exercise appellate jurisdiction 
over this claim if after receiving a statement of the case, 
he files a timely substantive appeal that complies with the 
provisions of 38 U.S.C.A. § 7105 (West 1991).

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between any claimed 
disability and his active duty service.  
After the veteran responds, the RO should 
attempt to secure from treatment sources 
that he has identified copies of all 
records that have not previously been 
associated with the claims file, to 
include all treatment records from Sidney 
Tiesenga, M.D., and records from the 
Sleep Disorders Laboratory at Portsmouth 
Naval Hospital.  All attempts to obtain 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim in concern.  The veteran 
then must be given an opportunity to 
respond.  

2.  Thereafter, the veteran should be 
afforded appropriate VA examinations to 
determine the etiology of his sleep apnea 
and cervical degenerative joint disease.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
each examiner prior to the requested 
study, and each examination report should 
reflect that such a review was made.  
After review of the service and 
postservice medical records, the examiner 
should state whether it is at least as 
likely as not that the current disability 
of the veteran (sleep apnea or cervical 
degenerative joint disease, as the case 
may be) is related to his active duty 
service.  The examiner should also state 
whether it is at least as likely as not 
that the disability in question is due to 
or has been aggravated by any service-
connected disorder.  A complete rationale 
for all opinions should be provided.  All 
reports prepared in connection with these 
examinations should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review each 
examination report to ensure that they 
are in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

5.  The RO should then adjudicate each 
claim on the merits, and under all 
theories, regulations, and statutes 
applicable thereto.  Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000).  If 
any benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

6.  In addition, a statement of the case 
must be provided to the veteran and his 
representative on the issue of the 
veteran's entitlement to service 
connection for diabetes mellitus.  The 
veteran must be advised in the statement 
of the case that he must submit a timely 
substantive appeal of the issue dealt 
with therein in order to perfect his 
right to appellate review thereof by the 
Board.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


